           Case 1:19-cv-03545-KPF Document 51 Filed 12/02/19 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 3B MEDICAL, INC.,

                Plaintiff,

           v.                                                No. 1:19-cv-03545-KPF

 SOCLEAN, INC.,

                Defendant.


     NOTICE REGARDING EXHIBIT 3 TO DEFENDANT’S MOTION TO DISMISS

       Plaintiff 3B Medical, Inc. writes to inform the Court about serious misconduct that bears

on SoClean, Inc.’s pending Motion to Dismiss. In support of its request for dismissal, SoClean

relies on a version of its user guide it submits as Exhibit 3 (the “May 2019 Guide”) (ECF No. 47-

3). The May 2019 Guide, which contains revisions that address 3B’s allegations, post-dates 3B’s

lawsuit. SoClean, however, backdated the document to make it appear as if it predates this

litigation and asks the Court to take judicial notice of the document and dismiss this case. This

underhanded conduct amounts to fraud on the Court, for which 3B intends to seek sanctions but

writes today to apprise the Court immediately because of its impact on the pending motion.

I.     THE FALSIFIED DATE

       3B’s Amended and Original Complaints both discuss various representations (or lack

thereof) in user guides available on SoClean’s website, which show that SoClean misleads

consumers about its use of ozone gas.1 See Am. Compl. ¶¶ 94-95, 108(g)-(h), 139(b)-(c), 144(c)-

(d) (ECF No. 42); see also Compl. ¶¶ 87-88, 104(g)-(h), 132(b)-(c), 137(c)-(d) (ECF No. 1). Those



       1
          All of the user guide allegations date to the original complaint, when 3B conducted its
pre-suit investigation and before the May 2019 Guide was available.
            Case 1:19-cv-03545-KPF Document 51 Filed 12/02/19 Page 2 of 5



paragraphs refer to the 2014 and 2017 versions of the SoClean 2 user guide and the SoClean 2 Go

user guide, which were available on SoClean’s website at the time the lawsuit was filed. See Pl.’s

Ex. A (2017 SoClean 2 User Guide); Pl.’s Ex. B (2014 SoClean 2 User Guide); Pl.’s Ex. C

(SoClean 2 Go User Guide).

        After 3B filed suit in April 2019, SoClean posted a revised user guide that contains

additional information on ozone, including a section called “Your Health and Ozone Safety.” See

Def.’s Ex. 3 at 4; see also id. at 2-3. Despite posting that document in May 2019, SoClean dated it

February 2019, making it appear that the document preceded this litigation. Id. at 1, footer (bearing

the date stamp “2/22/19”). It does not; 3B is certain of this for three reasons. First, in an abundance

of caution, 3B had SoClean’s website forensically preserved between April 18 and May 3, 2019.

Roller Decl. ¶ 2. The May 2019 Guide does not appear among the 742 webpages and PDFs

(including seven versions of SoClean’s user guides) collected at that time. Id. ¶¶ 3-4. Second, the

document’s URL shows that it was uploaded to SoClean’s website in May—not February—of

2019.        Id.     ¶      5       (noting       URL        of       “https://www.soclean.com/wp-

content/uploads/2019/05/soclean2_manual_v7_2019.pdf”).2 Third, 3B received a SoClean 2

shipped directly from SoClean the week of April 3, 2019, which arrived with the 2017—not

2019—version of its user guide. Id. ¶¶ 6-7. So the February 22 date is not actuate.

        The backdating appears intended to deceive. No other version of SoClean’s User Guide

contains a similar footer with the date, including the otherwise graphically similar European Union

User Guide. See Pls.’s. Ex. D (excerpt from E.U. user guide); see also Pls.’s. Exs. A-C. And the

footer’s unfinished appearance, which resembles a proof, stands in sharp contrast to the high-end




        2
         Prior versions of SoClean’s user guides employ the same upload-date URL-naming
convention. See Roller Decl. ¶¶ 10-11.
                                                  2
          Case 1:19-cv-03545-KPF Document 51 Filed 12/02/19 Page 3 of 5



graphic design that characterizes the May 2019 Guide. See Def.’s Ex. 3. These anomalies suggest

that SoClean was unusually keen to include the February date on the May 2019 Guide. This leads

to the inescapable conclusion that SoClean uploaded a backdated user guide to make it appear that

its May 2019 Guide was in use prior to this lawsuit.

       Subsequently, SoClean attached that document as Exhibit 3 to its Motion to Dismiss and

repeatedly invokes it as grounds for dismissing this lawsuit. SoClean’s Memorandum claims that

Exhibit 3 is the document discussed in the Amended Complaint. See, e.g., Def.’s Mem. at 14 (ECF

No. 48) (urging the Court to “take judicial notice of [Exhibit 3] because it is referenced in the

complaint” and stating that “SoClean’s user manual, which is referred to in the Amended

Complaint, includes an entire section on ‘Your Health and Ozone Safety’”). But the Amended

Complaint discusses the 2017, 2014, and SoClean 2 Go user guides, all of which fail to disclose

SoClean’s use of ozone. As SoClean could plainly see, six of the eight paragraphs referencing a

user guide specify the version to which it refers. Am. Compl. ¶¶ 108(g)-(h), 139(b)-(c), 144(c)-

(d). The two remaining paragraphs (Am. Compl. ¶¶ 94-95) contain direct quotes that do not appear

in the May 2019 Guide. Compare id., with Def.’s Ex. 3. So the document attached as Exhibit 3 is

never referenced in the Amended Complaint.

       And by necessary implication, SoClean’s argument for dismissal suggests that Exhibit 3

was available to the public prior to this lawsuit because otherwise it would have no possible

relevance to whether the Court should dismiss 3B’s claims. Def.’s Mem. at 15 (arguing that

“SoClean’s user guide specifically refers to the use of ozone” and “[n]othing more is required” so

“3B has therefore failed to plead a claim based on this alleged misrepresentation”); see also id. at

7 (acknowledging that Lanham Act only concerns “messages . . . placed in interstate commerce”)

(citation omitted).



                                                 3
         Case 1:19-cv-03545-KPF Document 51 Filed 12/02/19 Page 4 of 5



       This was not a mistake. SoClean would know when it began using the document. And the

revisions were not a one-off effort easily forgotten. They were part of a post-filing overhaul of

SoClean’s website and Amazon listings that scrubbed many of the claims identified in 3B’s

lawsuit. Roller Decl. ¶ 7. And SoClean’s discussion of the May 2019 Guide carefully avoids

making express representations about when the document came into use (Def.’s Mem. at 14-15),

suggesting that the company knows it is presenting a document that post-dates this litigation, but

hoped no one would catch on.

II.    THE CONDUCT IS EGREGIOUS

       Taken together, the foregoing suggests an intentional effort to deceive the Court. The issue

is compounded by the fact that SoClean urges the Court to “take judicial notice of this document

because it is referenced in the complaint” and affirmatively relies on the document as grounds for

dismissing the case. Def.’s Mem. at 14-15.

       That 3B detected the fraud in no way mitigates SoClean’s conduct. The backdated

document was offered at the motion to dismiss stage, prior to any discovery being conducted and

when the falsehood was least likely to be detected. If 3B had not retained a vendor to archive

SoClean’s website—which is not a step that plaintiffs ordinarily take—SoClean would have gotten

away with it, or at least cast unwarranted doubt on 3B’s allegations and character.

III.   CONCLUSION

       3B intends to move for sanctions under Rule 11 and the Court’s inherent powers after

providing SoClean with twenty-one days’ notice. See Fed. R. Civ. P. 11(c)(2). Because the issue

bears on SoClean’s pending Motion to Dismiss, however, it was important to apprise the Court

immediately.




                                                4
       Case 1:19-cv-03545-KPF Document 51 Filed 12/02/19 Page 5 of 5



DATED: December 2, 2019                  Respectfully submitted,

                                         By: /s/Daniel Kotchen
                                         Daniel Kotchen (pro hac vice)
                                         Daniel Low (pro hac vice)
                                         Michael von Klemperer (pro hac vice)
                                         Amy M. Roller (pro hac vice)
                                         KOTCHEN & LOW LLP
                                         1745 Kalorama Road NW, Suite 101
                                         Washington, DC 20009
                                         Telephone: (202) 471-1995
                                         dkotchen@kotchen.com
                                         dlow@kotchen.com
                                         mvk@kotchen.com
                                         aroller@kotchen.com


                                         Attorneys for Plaintiff




                                     5
